IN THE
                           TENTH COURT OF APPEALS



                                  No. 10-15-00426-CR

                          IN RE STEVEN JAMES PEREZ


                                 Original Proceeding



                           MEMORANDUM OPINION


       In this original proceeding Steven James Perez seeks mandamus relief against the

district clerk. Emmett states that the clerk refused to file Perez’s “Motion for Speedy Trial

documentation.” A court of appeals has no jurisdiction to issue a writ of mandamus

against a district clerk except to protect or enforce the court’s jurisdiction. See TEX. GOV’T

CODE ANN. § 22.221 (West 2004); In re Simmonds, 271 S.W.3d 874, 879 (Tex. App.—Waco

2008, orig. proceeding). We dismiss Perez’s writ of mandamus against the clerk for want

of jurisdiction.



                                                  AL SCOGGINS
                                                  Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed December 17, 2015
[OT06]




In re Perez                                     Page 2